DETAILED ACTION
	This action is in response to Applicant’s Request for Continued Examination ("Response”) received on May 7, 2021 in response to the Office Action dated January 29, 2021. This action is made Non-Final.
	Claims 1-24 are pending.
Claims 1, 16, and 24 are independent claims.
	Claims 1-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 16, and 24, and submitted arguments against the prior art in the Office Action dated January 29, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhaiel et al., US Patent Application Publication no. US 2014/0013205 (“Mikhaiel”), in view of Bernstein et al., US Patent Application Publication no. US 2005/0060332 (“Bernstein”), in view of Nicola et al., US Patent Application Publication no. US 2013/0198605 (“Nicola”), and further in view of Krauss, US Patent Application Publication no. US 2019/0146784 (“Krauss”).
Claim 1:
	Mikhaiel teaches or suggests a system comprising computer-readable instructions stored in a non-transitory storage medium and at least one microprocessor coupled to said storage medium for executing said computer-readable instructions, said at least one microprocessor configured to:
(a) establish a from XML representation of a from document and a to XML representation of a to document (see Fig. 12; para. 0011 - two XML documents to be compared, each document is first transformed into two corresponding ordered labelled trees. The trees will have nodes corresponding to XML elements; para. 0013 “a) decomposing said first document into an ordered labeled tree to result in a first tree;” para. 0014 - “b) decomposing said second document into an ordered labeled tree to result in a second tree.”);
(b) select using a structured XML query one or more from nodes in said from XML representation and one or more to nodes in said to XML representation (see para. 0056 - To accomplish that the algorithm divides a tree into a set of relevant sub-trees that are identified by a set of key roots. Key roots are defined as the set of nodes that includes the root of the tree in addition to all nodes that have at least one 
(c) compute a match-score as a function of one or more scores each of which is computed by a sub-function comparing at least one of said one or more from nodes to at least one of said one or more to nodes (para. 0067 - However, in practice, two nodes that are not exactly the same may also not be entirely different. For the invention, a matching cost is not a binary function but is an analog function where a matching cost value may range from zero, in the case of a perfect match, to a maximum constant, to indicate an impossible match.), said sub-function chosen according to a domain of said from document and said to document (para. 0007 - domain-specific differencing. are aware of the knowledge and semantics of the underlying domains, and are built to serve such domains in particular; para. 0067 - to produce accurate solutions that are intuitive to domain experts, a useful solution needs to be equipped with a domain-specific cost function that correctly captures the understanding of subject-matter experts as to what constitutes similarity and 
(d) assign said match-score to one or more pairs, each of said pairs consisting of one of said one or more from nodes and one of said one or more to nodes (see para. 0067 - two nodes that are not exactly the same may also not be entirely different. For the invention, a matching cost is not a binary function but is an analog function where a matching cost value may range from zero, in the case of a perfect match, to a maximum constant, to indicate an impossible match; para. 0070 - Each row shows the distance between two node labels followed by a percentage where 0.0% means a perfect match, and 100% means an impossible match.); 
(e) determine corresponding said pair to be a match (see para. 0070 - This distance can also be interpreted as a similarity measure between nodes of the two given trees. For instance, two nodes with a 15% distance would be more acceptable as a replacement of each other than those with a 90% distance;” para. 0080 - Perfect match, then their matching cost will be zero;” para. 0081 - Partially similar, then their matching cost will be prorated to the maximum matching cost, which should be less than the cost of deleting the first node plus the cost of inserting the second node;” para. 0082 - Entirely different, then the cost of matching the nodes will equal the cost of deleting the first node plus the cost of inserting the second node, which gives both choices a fair chance to be favored by further calculations at subsequent 
(f) produce a comparison report based on said match-score (see para. 0150 - TreeEditingSuggestor: given two XML documents and a cost function, this module produces a tree-edit distance matrix, and, optionally, edit scripts associated with the calculated distances.); and 
(g) said sub-function configured to perform one or more of:
	match objects of said one o or more of said from nodes and of said at least one or more of said to nodes (see para. 0070 - This distance can also be interpreted as a similarity measure between nodes of the two given trees. For instance, two nodes with a 15% distance would be more acceptable as a replacement of each other than those with a 90% distance;” para. 0080 - Perfect match, then their matching cost will be zero;” para. 0081 - Partially similar, then their matching cost will be prorated to the maximum matching cost, which should be less than the cost of deleting the first node plus the cost of inserting the second node;” para. 0082 - Entirely different, then the cost of matching the nodes will equal the cost of deleting the first node plus the cost of inserting the second node, which gives both choices a fair chance to be favored by further calculations at subsequent nodes,” where the threshold of determining a match is if the cost is less than the cost of an insertion and deletion.).
	Mikhaiel appear to fail to explicitly disclose select using a structured xml query; said from XML representation and said to XML representation having a predetermined schema; when said match-score is equal to or above a matching-threshold; showing said one or more from nodes and said one or more to nodes; one or more of: (h) match text contents without matching corresponding numbers; (i) match text contents without matching corresponding numbers and without matching corresponding headings; (j) match headings and identifiers; and (k) match sorted 30-grams.
	Bernstein teaches or suggests when said match-score is equal to or above a matching-threshold; showing said one or more from nodes and said one or more to nodes (see para. 0003 - Match is a schema manipulation operation that takes two schemas, models or otherwise hierarchically represented data as input and returns a mapping that identifies corresponding elements in the two schemas; para. 0026 - sets outside of any particular data model or application. Similarity coefficients are calculated for, and mappings can be discovered between, schema elements based on their names, data types, constraints, and schema structure; para. 0057 - similarity of two leaves in hierarchical tree structures depends on their similarity and the similarity of their structural vicinity; para. 0059 - good computation for the structural similarity of a node pair (s, t) returns a high value when the number of strong matches of subtree. and subtreet is above a certain threshold, such as half, and a low value otherwise; para. 0108 - a leaf in one schema has a strong link to a leaf in the other schema if their weighted similarity exceeds a threshold thaccept Exceeding the threshold thaccept indicates a potentially acceptable mapping; para. 0109 - Two leaves have a strong link if their weighted similarity is greater than a pre-defined threshold; para. 0110 - if the two elements being compared are highly similar, i.e., if their weighted similarity exceeds the threshold thhigh then the structural similarity; para. 0121 - output mappings are displayed by a standalone application; para. parameter thhigh is used in connection with the
high.; para. 0162 - is a model that describes the structure of an XML document; para. 0198 - Only those nodes that match the Xpath expressions need to be considered during augmentation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to include using a structured xml query; is equal to or above a matching-threshold; showing said one or more from nodes and said one or more to nodes for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).
Nicola teaches or suggests select using a structured xml query; said from XML representation and said to XML representation having a predetermined schema; using a structured XML query expression (see Fig. 2 and 3; para. 0013 – may merge update documents in the form of delta messages into a target document. A delta message is a special type of update document that contains only the changes for the target document. The delta message typically exhibits the same structure as the target document; para. 0015 – provide merger of XML documents according to an XML schema to maintain validity of the updated documents, and the ability to merge small delta messages into larger target documents; para. 0023 - intelligently probes these items to compare their structure and generate appropriate operations that modify target document 204 based on update document 202 in a manner compliant with the XML schema; para. 0030 - a SQL/XML statement can be executed that traverses every path in the master document, extracts each distinct node name, path, and parent path, and detects whether an element occurs once or 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to include using a structured xml query; said from XML representation and said to XML representation having a predetermined schema; using a structured XML query expression for the purpose of efficiently identifying and applying changes to XML elements based on a schema, as taught by Nicola.
Krauss teaches or suggests one or more of: (h) match text contents without matching corresponding numbers; (i) match text contents without matching corresponding numbers and without matching corresponding headings; (j) match headings and identifiers; and (k) match sorted 30-grams (see para. 0025 - natural language processor 170 can be configured to structure data (e.g., convert data into plaintext) in the repositories, and complete various analyses (e.g., semantic analysis, lexical analysis, part of speech (POS) tagging, syntactic analysis, personal name recognition, etc.) of the structured data; para. 0028 - Features which can be compared between the artifact versions and chat history data include ... artifact names, version identifiers … section headings. analyzing various features of the artifact repository 160, more confident associations to the chat history repository 130 can be generated. Features to be compared … the comparison can include matching. combinations of features (e.g., groups of usernames, personal names, peers, functions, and version identifiers) can be simultaneously considered to associate portions of chat history data with artifact version data. That is, considering multiple features simultaneously can improve the association quality; para. 0029 - associations are only stored based on a 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to include one or more of: (h) match text contents without matching corresponding numbers; (i) match text contents without matching corresponding numbers and without matching corresponding headings; (j) match headings and identifiers; and (k) match sorted 30-grams for the purpose of efficiently identifying and improving association quality between document portions, as taught by Krauss (0014 and 0028).
Claim(s) 16 and 24:
Claim(s) 16 and 24 correspond to Claim 1, and thus, Mikhaiel, Bernstein, Nicola, and Krauss teach or suggest the limitations of claim(s) 16 and 24 as well.

Claim 2:
	Mikhaiel further teaches or suggests wherein said domain is selected from the group consisting of a legal domain, an intellectual property domain, a medical domain, a technical domain, a scientific domain, a business domain, a real-estate domain, a literary domain, a music domain, a philosophical domain and a religious domain (see para. 0007 - domain-specific differencing. are aware of the knowledge and semantics of the underlying domains, and are built to serve such domains in particular; para. 0067 - order to produce accurate 

Claim 3:
	Mikhaiel further teaches or suggests wherein said one or more from nodes and said one or more to nodes each comprise an XML element, its text contents and any relevant attributes (see para. 0064 - an XML tree is composed of a set of nodes, where each node is either a text node or an element node. A text node only has a value while an element node has a name, attributes, and/or children nodes; para. 0129 - detecting changes happening to internal structure nodes as efficiently as changes happening to leaf nodes.).

Claim 4:
	Mikhaiel further teaches or suggests wherein said one or more from nodes and said one or more to nodes each further comprise one or more underlying XML elements, their text contents and any relevant attributes (see para. 0064 - an XML tree is composed of a set of nodes, where each node is either a text node or an element node. A text node only has a value while an element node has a name, attributes, and/or children nodes; para. 0129 - detecting changes happening to internal structure nodes as efficiently as changes happening to leaf nodes.).

Claim 5:
	Mikhaiel further teaches or suggests wherein said sub-function compares one or more respective XML elements, their text contents and any relevant attributes of said one or more from nodes and said one or more to nodes (see para. 0064 - an XML tree is composed of a set of nodes, where each node is either a text node or an element node. A text node only has a value while an element node has a name, attributes, and/or children nodes; para. 0067 - would measure the string distance between the two node names, their attributes, etc.; para. 0084 - string-edit distance is used to measure the distance between attribute names, and between attribute values; para. 0089 – regular matching cost assessment is applied either through a domain-specific cost function or by applying a stringedit distance between the element names, attributes, and values.).

Claim 6:
	Mikhail, as indicated above, teaches or suggests for comparison according to said domain of said from document and said to document.
Bernstein further teaches or suggests wherein said level o said one or more from nodes and a level of said one or more to nodes is first established for comparison (see para. 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to include wherein said level o said one or more from nodes and a level of said one or more to nodes is first established for comparison for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 7:
	Mikhaiel further teaches or suggests wherein a human curator who is an expert in said domain establishes said matching threshold (see para. 0007 - domain-specific differencing. are aware of the knowledge and semantics of the underlying domains, and are 

Claim 8:
	Mikhaiel further teaches or suggests wherein said match is a “significant enough” match (see para. 0070 - This distance can also be interpreted as a similarity measure between nodes of the two given trees. For instance, two nodes with a 15% distance would be more acceptable as a replacement of each other than those with a 90% distance;” para. 0080 - Perfect match, then their matching cost will be zero; para. 0081 - Partially similar, then their matching cost will be prorated to the maximum matching cost, which should be 

Claim 9:
	Mikhaiel further teaches or suggests when said pair determined to be said match and said pair having said from node and said to node at a same position in said from XML representation and said to XML representation respectively, indicates an identical match (see para. 0080 - Perfect match, then their matching cost will be zero; para. 0130 - an element is identified by its name, attributes, value, and structure. The present invention also uses ancestor and siblings relationships to identify an element. uses both the reference and usage context structure to reinforce the identity of a certain element.).

Claim 10:
	Mikhaiel further teaches or suggests wherein a from node amongst said one or more from nodes having no match to any to node amongst said one or more to nodes indicates a deletion of said from node from said from document to said to document (see para. 0008 - differencing is defined as the process of finding proper mapping between elements of the two documents in order to detect changes, deletions, and insertions; para. 0037 - edit operations such as change, deletion, and insertion that transform or convert one tree into the other; para. 0046 - Deletion Operation: denoted as (xi, λ) and means that node xi with label l1 (xi) in T1 has no correspondence in T2; para. 0070 -  Each row shows the distance 

Claim 11:
	Mikhaiel further teaches or suggests wherein a to node amongst said one or more to nodes having no match to any from node amongst said one or more from nodes indicates an insertion of said to node in said to document (see para. 0008 - differencing is defined as the process of finding proper mapping between elements of the two documents in order to detect changes, deletions, and insertions; para. 0037 - edit operations such as change, deletion, and insertion that transform or convert one tree into the other; para. 0046 - Insertion Operation: denoted as (λ, yi) and means that node yi with label l2(yi) in T2 has no correspondence in T1; para. 0070 -  Each row shows the distance between two node labels followed by a percentage where 0.0% means a perfect match, and 100% means an impossible match.).

Claim 12:
	Mikhaiel further teaches or suggests wherein said comparison report indicates matched nodes, moved nodes, deleted node and inserted nodes from said from document to said to document (see para. 0008 - differencing is defined as the process of finding proper mapping between elements of the two documents in order to detect changes, deletions, and insertions; para. 0037 - edit operations such as change, deletion, and insertion that transform or convert one tree into the other; para. 0046 - Insertion Operation: denoted as (λ, yi) and means that node yi with label l2(yi) in T2 has no correspondence in T1; para. 0070 

Claim 13:
	Bernstein further teaches or suggests wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0119 - user can make corrections to a generated result map, and then rerun the match with the corrected input map, thereby generating an improved map. information may also be broken down by the user as to whether the input is being made based on actual user knowledge of structural information and/or linguistic information; para. 0137 – user can modify a generated result map, making corrections, and then perform the model match again; para. 0208 - presented to the user, giving the user an opportunity at a glance to choose results from a variety of parameter sets; Claim 65 - receiving data from a user about matching the first and second models that is used in connection with initializing the initial structural similarity coefficients.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 14:
	Bernstein further teaches or suggests wherein said one or more overriding-inputs are included in initial training data provided to a supervised machine learning algorithm that based on said one or more overriding inputs automatically determines said match-score in the future (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0067 - present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed computing environment, having remote or local storage; para. 0077 - server process may be active in a second computer system, communicating with one another over a communications medium, thus providing distributed functionality and allowing multiple clients to take advantage of the information- gathering capabilities of the server; para. 0083 - being executed by one or more computers, such as client workstations, servers or other devices; para. 0119 - user can make corrections to a generated result map, and then rerun the match with the corrected input map, thereby generating an improved map. information may also be broken down by the user as to whether the input is being made based on 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to include wherein said one or more overriding-inputs are included in initial training data provided to a supervised machine learning algorithm that based on said one or more overriding inputs automatically determines said match-score in the future for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 15:
	Bernstein further teaches or suggests wherein said supervised machine learning algorithm executes on a server that accepts said one or more overriding-inputs from said one or more users operating at one or more clients (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0067 - present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed computing environment, having remote or local storage; para. 0077 - server process may be active in a second computer system, communicating with one another over a communications medium, thus providing distributed functionality and allowing multiple clients to take advantage of the information- gathering capabilities of the server; para. 0083 - being executed by one or more computers, such as client workstations, servers or other devices; para. 0119 - user can make corrections to a generated result map, and then rerun the match with the corrected input map, thereby generating an improved map. information may also be broken down by the user as to whether the input is being made based on actual user knowledge of structural information and/or linguistic information; para. 0130 - present invention may also be combined with other techniques, such as machine learning applied to instances, natural language technology, and pattern matching to reuse known matches; para. 0137 – user can modify a generated result map, making corrections, and then perform the model match again with the corrected map as an input, thereby generating an improved map; para. 0138 - to incorporate the algorithm(s) into a matching application or tool that provides a user interface for mapping two schemas, with appropriate user interaction with the mapping process to subjectively validate the quality of result; para. 0208 - presented to the user, giving the user an opportunity at a 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to include wherein said supervised machine learning algorithm executes on a server that accepts said one or more overriding-inputs from said one or more users operating at one or more clients for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 17:
Mikhaiel further teaches or suggests where said one or more scores are weighted based on corresponding said sub-function computing said score and said match-score is computed as a weighted-average (see para. 0011 - cost function uses an affine-cost policy which adjusts a cost of each operation based a context in which the operation is applied; para. 0063 - resulting method is both reference aware and context-aware based on back cross-references between nodes of the compared trees; para. 0106 - Finally, the context-aware tree-edit distance measure is the average between the usage-context distance and the tree-edit distance measure; para. 0130 - uses both the reference and usage context structure to reinforce the identity of a certain element; para. 0158 - The description above provides details regarding the context-oriented cost model and the relative weight between the change and deletion (or insertion) edit costs.).


	Bernstein further teaches or suggests employing a human curator for establishing a level of said one or more from nodes and a level of said one or more to nodes for comparing, according to said domain of said from document and said to document (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0067 - present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed computing environment, having remote or local storage; para. 0077 - server process may be active in a second computer system, communicating with one another over a communications medium, thus providing distributed functionality and allowing multiple clients to take advantage of the information- gathering capabilities of the server; para. 0083 - being executed by one or more computers, such as client workstations, servers or other devices; para. 0119 - user can make corrections to a generated result map, and then rerun the match with the corrected input map, thereby generating an improved map. information may also be broken down by the user as to whether the input is being made based on actual user knowledge of structural information and/or linguistic information; para. 0130 - present invention may also be combined with other techniques, such as machine learning applied to instances, natural language technology, and pattern matching to reuse known matches; para. 0137 – user can modify a generated result map, making corrections, and then perform the model match again with the corrected map as an input, thereby generating an 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to include employing a human curator for establishing a level of said one or more from nodes and a level of said one or more to nodes for comparing, according to said domain of said from document and said to document for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 19:
	Mikhaiel further teaches or suggests with said human curator establishing said matching-threshold (see para. 0007 - domain-specific differencing. are aware of the knowledge and semantics of the underlying domains, and are built to serve such domains in particular; para. 0067 - order to produce accurate solutions that are intuitive to domain experts, a useful solution needs to be equipped with a domain-specific cost function that correctly captures the understanding of subject-matter experts as to what constitutes similarity and difference among elements in the given domain; para. 0068 - the designers of 
	Bernstein further teaches or suggests further providing one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0067 - present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed computing environment, having remote or local storage; para. 0077 - server process may be active in a second computer system, communicating with one another over a communications medium, thus providing distributed functionality and allowing multiple clients to take advantage of the information- gathering capabilities of the server; para. 0083 - being executed by one or more computers, such as client workstations, servers or other 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to further providing one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).


	Bernstein further teaches or suggests with said human curator inputting one or more annotations in said comparison report for explaining said one or more overriding-inputs (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0067 - present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed computing environment, having remote or local storage; para. 0077 - server process may be active in a second computer system, communicating with one another over a communications medium, thus providing distributed functionality and allowing multiple clients to take advantage of the information- gathering capabilities of the server; para. 0083 - being executed by one or more computers, such as client workstations, servers or other devices; para. 0119 - user can make corrections to a generated result map, and then rerun the match with the corrected input map, thereby generating an improved map. information may also be broken down by the user as to whether the input is being made based on actual user knowledge of structural information and/or linguistic information; para. 0130 - present invention may also be combined with other techniques, such as machine learning applied to instances, natural language technology, and pattern matching to reuse known matches; para. 0137 – user can modify a generated result map, making corrections, and then perform the model match again with the corrected map as an input, thereby generating an improved map; para. 0138 - to incorporate the algorithm(s) into a matching application or 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to further with said human curator inputting one or more annotations in said comparison report for explaining said one or more overriding-inputs for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 21:
	Bernstein further teaches or suggests further providing said one or more overriding-inputs as initial training data to one or more supervised machine learning algorithms that based on said one or more overriding-inputs automatically adjust said match-score in the future (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0067 - present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to further providing said one or more overriding-inputs as initial training data to one or more supervised machine learning algorithms that based on said one or more overriding-inputs automatically adjust said match-score in the future for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 22:
	Bernstein further teaches or suggests executing said one or more supervised machine learning algorithms on a server, said server accepting said one or more overriding inputs from said human curator operating at a client (see para. 0009 - wherein one or more users provide one or more overriding-inputs to indicate if said one or more from nodes and said one or more to nodes are a match or not; para. 0049 - model matching that is both element-based and structure-based … adjustments may be made if desired and wherein a user may make input or correction to the process; para. 0067 - present invention may apply to an environment with server computers and client computers deployed in a network environment or distributed computing environment, having remote or local storage; para. 0077 - server process may be active in a second computer system, communicating with one another over a communications medium, thus providing distributed functionality and allowing multiple clients to take advantage of the information- gathering capabilities of the server; para. 0083 - being executed by one or more computers, such as client workstations, servers or other devices; para. 0119 - user can make corrections to a generated result map, and then rerun the match with the corrected input map, thereby generating an improved map. information may also be broken down by the user as to whether the input is being made based on actual user 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mikhaiel, to executing said one or more supervised machine learning algorithms on a server, said server accepting said one or more overriding inputs from said human curator operating at a client for the purpose of efficiently generating similarity coefficients in mapping two models fast in real-time, as taught by Bernstein (at least para. 0025).

Claim 23:
	Mikhaiel further teaches or suggests where said sub-function is one of a sine function and a step function, computing a value between 0 and 1 of its score (see para. 0067 - Given two tree nodes, a simple change edit cost assessment would follow a binary function that 
p(x, y) = {false y(l1(x), l2(y)) > threshold - true otherwise).

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176